:t ' '·-"                                                                                                                         I
· AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                          Page I of I   ' (



                                          UNITED STATES DISTRICT CO

                       United States of America
                                               V.

                      Gustavo Gonzalez-Ramon                                 Case Number: 3:19-mj-23858

                                                                             Grant L. Eddy
                                                                             Defendant's Attorney


 REGISTRATION NO. 89164298
  THE DEFENDANT:
   IZl pleaded guilty to count(s) 1 of Complaint
                                   --------"--------------------------
   •   was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                     Nature of Offense                                              Count Number{s)
  8:1325                              ILLEGAL ENTRY (Misdemeanor)                                    1

   •    The defendant has been found not guilty on count(s)
                                    -------------------
   •    Count(s)
                     ------------------
                                        dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of: ,·
                                           /
                                  l_J_:-~•~·


                                 tJ TIME SERVED                            • ________ days
   IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, September 19, 2019
                                                                           Date of Imposition of Sentence


  Received
                ---------
                DUSM                                                        ONORABLE F. A. GOSSETT III
                                                                           UNITED STATES MAGISTRATE JUDGE                             I
                                                                                                                                      I
                                                                                                                                      I
                                                                                                                                      I
  Clerk's Office Copy                                                                                       3: 19-mj-23858            l
